—In related actions to recover damages for personal injuries, the Estate of Myra Seftel Reisman and Sandy Bernstein in Action No. 2 appeal from an order of the Supreme Court, Nassau County (Winick, J.), dated August 22, 2000, which denied their motion to compel the third-party defendant St. Charles Hospital and Rehabilitation Center to respond to a notice for discovery and inspection.
Ordered that the order is affirmed, with costs.
Under the facts and circumstances of this case, the Supreme Court providently exercised its discretion (see, Cirineo v Pepsi Cola Bottling Co., 260 AD2d 341). O’Brien, J. P., Krausman, Goldstein and Crane, JJ., concur.